      Case: 1:18-cv-02937-CAB Doc #: 17 Filed: 01/15/21 1 of 2. PageID #: 439




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

HOWARD L. DRAKE,                                    )       CASE NO. 1:18CV2937
                                                    )
                          Petitioner,               )       JUDGE CHRISTOPHER A. BOYKO
                                                    )
                 vs.                                )
                                                    )
DAVE MARQUIS, Warden,                               )       MEMORANDUM OF
                                                    )       OPINION AND ORDER
                          Respondent.               )

CHRISTOPHER A. BOYKO, J.:

        This matter is before on the court on Magistrate Judge Jonathan D. Greenberg’s Report

and Recommendation (Doc. 15) to deny Petitioner Howard Drake’s request for an evidentiary

hearing and dismiss his Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc.

1) as procedurally defaulted. Objections to the Report and Recommendation were due by

October 19, 2020.1 Petitioner has not filed an objection to the Report and Recommendation.

        Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).



1
 Petitioner timely requested more time to file an objection to the Report and Recommendation. (See Doc. 16). The
Court granted his request. (See Non-Doc. Entry, 10/16/2020).
      Case: 1:18-cv-02937-CAB Doc #: 17 Filed: 01/15/21 2 of 2. PageID #: 440




         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge; DENIES Petitioner’s request for an evidentiary hearing; and DISMISSES Petitioner’s

Petition as procedurally defaulted.

         The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.

         IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: January 15, 2021




                                                   2
